EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Adam Forman on 06/10/2022.

The application has been amended as follows: 
Claim 1, line 10 recites in part “and when a screw” and will be amended to recite “and wherein a screw”.
Claim 1, line 20 is missing a period and will be amend to include a period at the end of claim 1.
Claim 3, line 1 recites the limitation “distal walls”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 will be amended to depend from Claim 2 wherein a distal wall has been positively claimed.
Claim 14, line 4 recites in part “and an opposed distal walls are” and will be amended to recite “and an opposed distal wall are”.
Claim 16, line 2 recites in part “into one of the upper and lower vertebral bodies” and will be amended to recite “into one of the first and second vertebral bodies”.   



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method of implanting an intervertebral fusion device, the method comprising the steps of: inserting an intervertebral cage of the intervertebral fusion device into an intervertebral space defined by a first vertebral body and a second vertebral body, such that an upper surface of the cage engages the first vertebral body and a lower surface of the cage that is spaced from the upper surface along a first direction engages the second vertebral body; sliding a plate of the intervertebral fusion device along a proximal surface of a proximal wall of the intervertebral cage along a direction of sliding that lies in a plane that is perpendicular to the first direction, wherein 1) the plate defines a through-hole extending therethrough, 2) the intervertebral cage defines a hole that extends into the proximal wall, and wherein a screw that is received by the through-hole of the plate extends into the hole of the intervertebral cage, and 3) the plane extends through both the through-hole of the plate and a central location of the hole of the intervertebral cage, the central location of the hole being centrally disposed in the hole with respect to the first direction; and positioning the plate in a position whereby 1) the through-hole of the plate is offset in its entirety from a center of the proximal surface along the plane so as to define a gap between the through-hole and the center along the plane, 2) a first portion of the hole is aligned with the through-hole of the plate, and 3) a second portion of the hole is offset from the through-hole of the plate along the plane, the second portion of the hole being different than the first portion of the hole.
Michelson (U.S. Patent No.6,730,127 B2) discloses the claimed method of implanting an intervertebral fusion device except for positioning the plate in a position whereby 1) the through-hole of the plate is offset in its entirety from a center of the proximal surface along the plane so as to define a gap between the through-hole and the center along the plane, 2) a first portion of the hole is aligned with the through-hole of the plate, and 3) a second portion of the hole is offset from the through-hole of the plate along the plane, the second portion of the hole being different than the first portion of the hole.

    PNG
    media_image1.png
    364
    716
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773